












MODIFICATION OF THE MASTER PURCHASE AGREEMENT

BETWEEN CI², INC. AND WINSONIC HOLDINGS







Modification entered this 10th day of December, 2004 between CI², Inc. and
WinSonic Digital Media Group, Ltd.




This instrument modifies Section 2.2 of the Master Purchase Agreement to extend
the time period in which CI², Inc. may exercise its right of first refusal to
purchase the networks as described therein for $9.7 million dollars for an
additional ninety (90) days until February 1, 2005.




This instrument replaces the name of the contracting party WinSonic Holdings,
Ltd. to WinSonic Digital Media Group, Ltd.  Except as set forth herein, all
other terms and conditions of the above-mentioned Master Purchase Agreement
remain in full force and effect.







IN WITNESS WHEREOF, the parties have executed this Agreement.




WINSONIC DIGITAL MEDIA GROUP, LTD

   

            CI², INC.

By:  /s/ Winston Johnson



   



By: /s/ W. Andrella Baylis






Name:  Winston Johnson

Name:  W. Andrella Baylis




Title:     CEO

Title:  President/CEO




Date:  12/10/2004

Date:  12/10/2004





